DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim(s) 10-11 is/are objected to because of the following informalities:    
With regards to claim(s) 10-11: in line 1, “The cultivation system of claim 7”, was recited perhaps - - The  light-emitting apparatus of claim 7- - was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2014064893; see translated portion) in view of Jang (KR 20160034750; see translated portion) and Chien (US 20090059606 A1)

With regards to claim 1. Watanabe disclose(s):
A cultivation system (fig 3), comprising: 
a light-emitting apparatus (10 [abstract]); and 
an installation stand (23; [3rd paragraph in page 6]) configured to accommodate a plurality of irradiation targets (see different target surfaces 21 in fig 3) which are to be irradiated with light emitted from the light-emitting apparatus (10), 





the installation stand defining a plurality of installation place (see multiple illuminated areas in fig 3) in which the plurality of irradiation targets (21) are accommodated, respectively (see fig 3).

the light-emitting apparatus comprising: 
a drive circuit; 
an electrically conductive member connected to the drive circuit and extending in a predetermined direction; 
a plurality of first members configured to be disposed at specific positions of the electrically conductive member, each of the plurality of first members including a light source; and 
a holder configured to hold the plurality of first members in a state where the plurality of first members are disposed at the specific positions of the electrically conductive member, 
Jang teaches
a light-emitting apparatus (figs 1-6)  comprising: 
a drive circuit (30); 
an electrically conductive member (see frame 20; [see lines 16-20 in page 4]) connected to the drive circuit (see connection between 30 and 20 in fig 4) and extending in a predetermined direction (see multiple directions of 20); 
a plurality of first members (see multiple elements A coupled to 20 in figs 1-2) configured to be disposed at specific positions of the electrically conductive member (see A elements coupled to 20 in fig 1), each of the plurality of first members including a light source (see fig 3; [last 2 paragraph in page 3]),; and 
a holder (see mechanical portion holding 20 in figs 1-2) configured to hold the plurality of first members (A) in a state where the plurality of first members are disposed at the specific positions of the electrically conductive member(see multiple As at specific positions in figs 1-2), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Watanabe by implementing the light-emitting apparatus as disclosed by Jang in order to improve flexibility while allowing easy 
Watanabe and Jang do not disclose(s):
wherein the holder is a slide rail extending in the predetermined direction.
Chien teaches
a holder (1a; figs 1-6) configured to hold the plurality of first members (each of lamp 6p-6ll) in a state where the plurality of first members are disposed at the specific positions (see position of each of lamp 6p-6ll) of the electrically conductive member (see conductive member 1h/1j; fig 1 [0077]),
wherein the holder is a slide rail extending in the predetermined direction (see rail extending in a direction in fig 6).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of modified Watanabe by implementing the wherein the holder is a slide rail extending in the predetermined direction as disclosed by Chien in order to orient the projected light to a desired area while improving flexibility as taught/suggested by Jang ([0085]).

With regards to claim 2. Watanabe as modified disclose(s):
The cultivation system of claim 1, 
Chien further disclose(s):
wherein the electrically conductive member is provided to the holder (see conductive member 1h/1j; fig 1 [0077]),

With regards to claim 3. Watanabe as modified disclose(s):
The cultivation system of claim 1, 
Watanabe further disclose(s):
th paragraph in page 7]).

With regards to claim 4. Watanabe as modified disclose(s):
The cultivation system of claim 3, 
Chien further disclose(s):
wherein the holder includes a detachment mechanism that allows at least one of the plurality of first members and the at least one second member held by the holder to be detached from the holder (0075).

With regards to claim 5. Watanabe as modified disclose(s):
The cultivation system of claim 1, 
Chien further disclose(s):
wherein the holder is further configured to hold the plurality of first members slidably in the predetermined direction (see multiple lamps in figs 6, 13).

With regards to claim 6. Watanabe as modified disclose(s):
The cultivation system of claim 1, 
Jang further disclose(s):
wherein the holder is further configured to hold the plurality of first members such that the plurality of the first members overlap each other by a predetermined length in the predetermined direction (see distribution of plurality of A in figs 1-2; the examiner takes the position that illumination of each member A overlaps as partially shown in fig 6).

With regards to claim 9. (New) Watanabe as modified disclose(s):

Chien further disclose(s):
wherein the specific positions of the plurality of first members is adjustable by sliding the first members in the slide rail in the predetermined direction (see fig 6; [0085]).

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20160034750; see translated portion) in view of Chien (US 20090059606 A1)

With regards to claim 7. Jang disclose(s):
A light-emitting apparatus (figs 1-6) comprising: 
a drive circuit (30), 
an electrically conductive member (see frame 20; [see lines 16-20 in page 4]) connected to the drive circuit (see connection between 30 and 20 in fig 4) and extending in a predetermined direction (see multiple directions of 20); 
a plurality of first members (see multiple elements A coupled to 20 in figs 1-2) configured to be disposed at specific positions of the electrically conductive member (see A elements coupled to 20 in fig 1), 
each of the plurality of first members including a light source (see fig 3; [last 2 paragraph in page 3]), and 
a holder (see mechanical portion holding 20 in figs 1-2) configured to hold the plurality of first members (A) in a state where the plurality of first members are disposed at the specific positions of the electrically conductive member (see multiple As at specific positions in figs 1-2).
Jang does not disclose(s):
wherein the holder is a slide rail extending in the predetermined direction.
Chien teaches

wherein the holder is a slide rail extending in the predetermined direction (see rail extending in a direction in fig 6).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of modified Watanabe by implementing the wherein the holder is a slide rail extending in the predetermined direction as disclosed by Chien in order to orient the projected light to a desired area while improving flexibility as taught/suggested by Jang ([0085]).

With regards to claim 11. (New) Jang as modified disclose(s):
The cultivation system of claim 7, 
Chien further disclose(s):
wherein the specific positions of the plurality of first members is adjustable by sliding the first members in the slide rail in the predetermined direction (see fig 6; [0085]).

Allowable Subject Matter
Claim(s) 8 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 8, the prior art fails to teach or suggest a/an cultivation system requiring:

With regards to claim 10, the prior art fails to teach or suggest a/an apparatus requiring:
a third member at an end of the slide rail in the predetermined direction, wherein the third member includes the drive circuit, in combination with the other limitations of the claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BERGMAN US 20160033098 A1

    PNG
    media_image1.png
    333
    491
    media_image1.png
    Greyscale

Bernard US 20180224104 A1

    PNG
    media_image2.png
    372
    517
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844